Case 1:20-cv-03747-NRN Document 91 Filed 04/27/21 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                        Magistrate Judge N. Reid Neureiter

Civil Action No: 20-cv-03747-NRN               Date: April 27, 2021
Courtroom Deputy: Stacy Libid                  FTR: Courtroom C203

 Parties:                                      Counsel:

 KEVIN O’ROURKE,                               Ernest Walker
 NATHANIEL L. CARTER,                          Gary Fielder
 LORI CUTUNILLI,
 LARRY D. COOK,
 ALVIN CRISWELL,
 KESHA CRENSHAW,
 NEIL YARBROUGH, and
 AMIE TRAPP,

      Plaintiffs,

 v.

 DOMINION VOTING SYSTEMS INC., a Delaware      David Meschke
 corporation,                                  Stanley Garnett
 FACEBOOK, INC., a Delaware corporation,       Craig Streit
 CENTER FOR TECH AND CIVIC LIFE, an Illinois   Joshua Lipshutz
 non-profit organization,                      Ryan Bergsieker
 MARK E. ZUCKERBERG, individually,             Joshua Matz
 PRISCILLA CHAN, individually,                 Louis Fisher
 BRIAN KEMP, individually,                     Michael Skocpol
 BRAD RAFFENSPERGER, individually,             Charlene McGowan
 GRETCHEN WHITMER, individually,               Jacob Boyer
 JOCELYN BENSON, individually,
                                               Michael Fischer
 TOM WOLF, individually,
                                               Marcella Coburn
 KATHY BOOCKVAR, individually,
 TONY EVERS, individually,
                                               Jacob Boyer
 ANN S. JACOBS, individually,
 MARK L. THOMSEN, individually,
 MARGE BOSTELMAN, individually,
 JULIE M. GLANCEY,
 DEAN KNUDSON, individually,
 ROBERT F. SPINDELL, JR, individually, and
 DOES 1-10,000,

      Defendants.
Case 1:20-cv-03747-NRN Document 91 Filed 04/27/21 USDC Colorado Page 2 of 3




                                 COURTROOM MINUTES


MOTION HEARING VIA VIDEO CONFERENCE

2:01 p.m.     Court in session.

Court calls case. Appearances of counsel.

This matter is before the Court regarding:
      - Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P. 12(b)(1) and
          12(b)(6) or, in the Alternative, to Strike Pursuant to F.R.C.P. 23 [Docket No.
          22];
      - Defendant Facebook, Inc.’s Motion to Dismiss [Docket No. 23];
      - Defendant Center Tech and Civic Life’s Motion to Dismiss [Docket No. 41];
      - Defendants Governor Gretchen Whitmer’s and Secretary of State Jocelyn
          Benson’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P.
          12(b)(2) and 12(b)(6) [Docket No. 46];
      - Motion to Dismiss of Defendants Brian Kemp and Brad Raffensperger and
          Brief in Support [Docket No. 47];
      - Plaintiff’s Motion for Leave to File Amended Complaint Pursuant to FRCP 15
          and Memorandum of Points and Authorities in Support [Docket No. 48];
      - Governor Tom Wolf’s and Acting Secretary Veronica Degraffenreid’s Motion
          to Dismiss and Memorandum in Support of Motion to Dismiss [Docket No.
          49]; and
      - Plaintiffs’ Motion for Judicial Notice [Docket No. 90].

Arguments by counsel.

3:05 p.m.     Court in recess.
3:13 p.m.     Court in session.

For the reasons set forth on the record, it is

ORDERED: Plaintiffs’ Motion for Judicial Notice [Docket No. 90] is DENIED.

ORDERED: Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P. 12(b)(1) and
         12(b)(6) or, in the Alternative, to Strike Pursuant to F.R.C.P. 23 [Docket
         No. 22] TAKEN UNDER ADVISEMENT.

ORDERED: Defendant Facebook, Inc.’s Motion to Dismiss [Docket No. 23] TAKEN
         UNDER ADVISEMENT.
                                                 2
Case 1:20-cv-03747-NRN Document 91 Filed 04/27/21 USDC Colorado Page 3 of 3




ORDERED: Defendant Center Tech and Civic Life’s Motion to Dismiss [Docket No. 41]
         TAKEN UNDER ADVISEMENT.

ORDERED: Defendants Governor Gretchen Whitmer’s and Secretary of State Jocelyn
         Benson’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P.
         12(b)(2) and 12(b)(6) [Docket No. 46] TAKEN UNDER ADVISEMENT.

ORDERED: Motion to Dismiss of Defendants Brian Kemp and Brad Raffensperger and
         Brief in Support [Docket No. 47] TAKEN UNDER ADVISEMENT.

ORDERED: Plaintiff’s Motion for Leave to File Amended Complaint Pursuant to FRCP
         15 and Memorandum of Points and Authorities in Support [Docket No. 48]
         TAKEN UNDER ADVISEMENT

ORDERED: Governor Tom Wolf’s and Acting Secretary Veronica Degraffenreid’s
         Motion to Dismiss and Memorandum in Support of Motion to Dismiss
         [Docket No. 49] TAKEN UNDER ADVISEMENT.

4:22 p.m.    Court in recess.

Hearing concluded.
Total in-court time: 02:13

*To order transcripts of hearings, please contact either Patterson Transcription
Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                            3
